Case 1:15-CV-OO750-RC Document 34 Filed 12/10/18 Page 1 of 1

 

IN THE UNITED S'I`A'I`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA ex rel.
PCA INTEGRITY ASSOCIATES, LLP

Plaintl'/j{$‘,
v.

NCO FINANCIAL SYSTEMS, INC.;
'I`RANSWORLD SYSTEMS, INC.; EXPERT
GLOBAL SOLUTIONS; PLATINUM
EQUITY; ALW SOURCING LLC; PIONEER
CREDIT RECOVERY, INC.; EDGEWATER
CONSULTING GROUP, LLC, d/b/a
EDGEWATER FINANCIAL SERVICES;
BASS & ASSOCIATES, P.C.;
CON'I`INENTAL SERVICE GROUP, INC.
d/b/a CONSERVE; PROTOCOL FINANCIAL
SERVICE, LLC; WEST CORPORATION;
UNIQUI'I`Y FINANClAL, LLC;
PERFORMANT RECOVERY, INC., F/K/A
DIVERSIFIED COLLECTlON SERVICES,
INC.; ACTION FINANCIAL SERVICES LLC

Defendants.

 

 

(U/

This matter is before the Court on Relator PCA Integrity Associates, LLP’s Assented to
Motion for Clarif`lcation. Upon review of the Motion and the entire record, and in light of the

Govemment’s consent to the relief requested, the Court finds good cause to grant the Motion] l'\F

W\

Civil Action No. lS-cv-O750 (RC)

Q§DER SEAL

ORDER

ACCORDINGLY, it is this _lQ day of December 2018, hereby

ORDERED that Relator`shall serve upon the Defendants the Complaint or any Amended

5 0<\’~/ UaO

Complaint within ` ty days fo lowing the unsealing of thc matter on Decernber l l, 2018.

(¢c,

/%LW< z‘/n,/_:

RUDOLPH Q(JNTRERAS
UNITED sTATES DISTRICT JUDGE

 

c>\<"i’.

\'ZC,

